LUTTIG, Circuit Judge,
concurring in the judgment:
I cannot join the opinion of the Court. Nonetheless, for the reasons set forth below, I, too, deny enforcement of the Federal Labor Relations Authority’s order.
In the opinion of the Authority under review, the Authority expressly refused to follow our Circuit’s precedent in Social Security Administration v. FLRA 956 F.2d 1280 (4th Cir.1992) (“SSA”), and, instead, as the opinion states, followed the District of Columbia Circuit’s decision in NTEU v. FLRA 810 F.2d 295 (D.C.Cir.1987). See J.A. at 29, 32 and n. 4.*
*1165When the Court requested post-argument briefing on the FLRA’s position that it is not bound by the law of this Circuit, the FLRA responded that, under the venue provision of the Federal Labor-Management Relations Act, 5 U.S.C. § 7123, “it is impossible for the Authority to achieve total consistency between its ruling and [differing rulings] of the courts of appeals.” See Letter from David M. Smith, Solicitor, Federal Labor Relations Authority, to Bert M. Montague, Clerk of Court (Oct. 2, 1996) (copy attached). Pursuant to section 7128, the Authority explained, a party aggrieved by a decision of the Authority may file its appeal in either the District of Columbia Circuit or the circuit in which the aggrieved party resides or transacts business, and, consequently, the Authority does not know at the time it makes its decision in which circuit its decision will be reviewed. When deciding its cases, therefore, the agency simply chooses that law which it prefers from among the conflicting circuit precedents.
The Court also requested that the Solicitor General of the United States be informed of the position being taken by the FLRA with respect to this Court’s opinions. Following notification of the FLRA’s position, the Department of Justice’s Appellate Staff filed with the Court a letter in which it expressed its support for the FLRA’s position, representing that that support is shared by Acting Solicitor General Dellinger. See Letter from William Kanter, Deputy Director, Civil Division Appellate Staff, to Patricia S. Connor, Clerk of Court (Nov. 14, 1996) (copy attached). In that letter, the Department’s Civil Division fook the position that federal agencies are never bound by the principles of law set forth in the opinions of this Court, even where no multiple-venue provision obtains and even in matters arising within the jurisdiction of this Circuit. Wrote Mr. Kan-ter:
Even where there is no multiple-venue provision, we do not believe that there is any constitutional requirement or any other inflexible rule that a federal agency must apply the legal principles announced in a court of appeals decision to the administration of a statutory program, either generally or in matters arising in the particular circuit.
Id. at 2 n. 1 (emphasis added). Mr. Kanter continued with the surprising assertion that agencies of the Executive Branch, when they do choose to abide by the law of this Court, do so only “as a matter of policy and comity.” Id.
I appreciate the precarious position in which the FLRA finds itself by virtue of the multiple-venue provision of section 7128 when it first adjudicates a dispute. Indeed, recognizing the awkwardness, I cannot fault the agency for taking the position that, at the adjudicatory stage of its proceedings, it may follow that caselaw which it prefers. However, I cannot, and do not, accept the Department of Justice’s and the agency’s quite different, and, in my view, extraordinary, position that, even absent a multiple-venue provision and even outside the context of a particular litigation, the agency is not bound by the principles of law set forth in the opinions of this Court “in- matters arising in [this] particular circuit.” In my judgment, in such contexts, every federal agency, including the FLRA, is required to abide by the law of this Circuit in matters arising within the jurisdiction of this Court, until and unless it is changed by this Court or reversed by the Supreme Court of the United States. See, e.g., Hyatt v. Heckler, 807 F.2d 376, 379 (4th Cir.1986); Anderson v. Heckler, 756 F.2d 1011, 1013 (4th Cir.1985); Lopez v. Heckler, 713 F.2d 1432, 1438 (9th Cir.1983)(order denying stay), stay granted, 463 U.S. 1328, 104 S.Ct. 10, 77 L.Ed.2d 1431 (1983), motion to vacate stay denied, 464 U.S. 879, 104 S.Ct. 221, 78 L.Ed.2d 217 (1983); Jones & Laughlin Steel Corp. v. Marshall, 636 F.2d 32, 33 (3d Cir.1980); ITT World Communications v. FCC, 635 F.2d 32, 43 (2d Cir.1980); Ithaca College v. NLRB, 623 F.2d 224, 228 (2d Cir.1980); Mary Thompson Hosp., Inc. v. NLRB, 621 F.2d *1166858, 864 (7th Cir.1980). Were it otherwise, federal agencies would be subject to no law at all—as, indeed, it appears they believe to be the case.
Neither United States v. Mendoza, 464 U.S. 154, 162, 104 S.Ct. 568, 573, 78 L.Ed.2d 379 (1984), nor United States v. Estate of Donnelly, 397 U.S. 286, 294-295, 90 S.Ct. 1033, 1038-1039, 25 L.Ed.2d 312 (1970), which the United States would have us believe support its extraordinary assertion, see Kanter Letter at 2 n. 1, is to the contrary. In Mendoza, the Court simply disapproved the use of nonmutual collateral estoppel against the government. That is, the decision held only that a party who was nót a party to a prior litigation may not collaterally estop the government in subsequent litigation from rearguing the issue that was adversely decided against the government in the prior litigation. Mendoza says nothing at all as to whether the government is bound, in matters arising within a particular circuit, by that circuit’s precedent between the time when an issue is decided adversely to the government and the time of a subsequent action. In any event, not only does the Department of Energy here not attempt to invoke collateral estoppel against the FLRA, but all four parties in this litigation and in Social Security Administration v. FLRA are, in my view, the same—the United States Government. Accordingly, nonmutual collateral estoppel has no application whatsoever.
Estate of Donnelly likewise is of no relevance in this case. There, the Court merely held that the United States could not be penalized for, or “deprive[d] ... of the fruits of,” see 397 U.S. at 293-94, 90 S.Ct. at 1037-38, acting in accordance with what the Court itself subsequently held was the correct interpretation of a federal statute governing the filing of tax lien notices, an interpretation which had been rejected by the court of appeals. The Court did not so much as comment on whether the United States was, or had been, bound by the court of appeals’ interpretation of the statute during the period between issuance of the opinion and the action at issue in Estate of Donnelly. Moreover, the statute at issue in Estate of Donnelly was not one which was regularly applied by the government in its dealings with other parties. The statute governed the filing of federal tax lien notices; the only consequence of the government’s failure to abide by the court of appeals’ interpretation of the statute was that the government risked the possibility that, at such time as it sought to enforce a lien, it would be. barred from doing so under the established law in the circuit.
In any event, regardless of the precariousness of the FLRA’s position (because of the multiple-venue provision of section 7123) when it originally adjudicates a dispute, and regardless of whether the agency is bound to apply the law of this Circuit in matters arising within this Circuit following an adverse decision or is bound by one of our prior decisions when before this Court, I, as a judge of this Court, am bound by the prior decisions of this Court. I am not free, as the agency believes it is, to conduct myself unconstrained by law. Nor am I, as the Authority is, subject to any kind of multiple-venue provision; I am bound by the law of but one circuit. Therefore, when faced with an agency decision in which the agency expressly refuses to follow the law of this Circuit, I can conclude only that that decision is arbitrary, capricious and inconsistent with law, cf. SEC v. Chenery Corp., 318 U.S. 80, 94, 63 S.Ct. 454, 462, 87 L.Ed. 626 (“[I]f the action is based upon a determination of law as to which the reviewing authority of the courts does come into play, an order may not stand if the agency has misconceived the law.”); Prill v. NLRB, 755 F.2d 941, 947-48 (D.C.Cir.1985), just as I am bound to hold that a district court abuses its discretion when it applies the incorrect law, see, e.g., PPG Industries v. NLRB, 671 F.2d 817, 823 n. 9 (4th Cir.1982) (“We cannot ... defer to a legal determination which flouts our previous statements on the law.... It is the duty of the NLRB to apply the law of the Circuit.”). In other words, although it may arguably be defensible, at least in the first instance, that the agency chooses not to apply the law of this Court, that understandable choice does not affect my obligation to judge the agency’s action under the laws of this Circuit. And, given that the agency did not apply the law of this Circuit, its decision is, ipso facto, “not in accordance with law.” For this reason *1167alone, I concur in the judgment of the court denying enforcement of the FLRA’s decision.
ATTACHMENT
UNITED STATES OF AMERICA
FEDERAL LABOR RELATIONS AUTHORITY
WASHINGTON, DC 20424 OFFICE OF THE SOLICITOR
October 2, 1996
Bert M. Montague
Clerk
United States Court of Appeals for the Fourth Circuit
1100 E. Main Street U.S. Court House Annex Richmond, Virginia 23219
Re: United States Dep’t of Energy v. FLRA, No. 95-2949 (argued Sept. 27, 1996)
Dear Mr. Montague:
At oral argument in the above-captioned case, the panel requested that I provide a letter to the Court explaining the basis for the notation, in the decision under review, that the Authority “has respectfully declined to follow the Fourth Circuit’s decision [in SSA v. FLRA, 956 F.2d 1280 (4th Cir.1992) (SSA) ]” (JA at 32 n. 4). In SSA, this Court found that an agency does not violate the Federal Service Labor-Management Relations Statute, 5 U.S.C. §§ 7101-7135 (Statute), by refusing to bargain over union-initiated proposals during the term of a collective bargaining agreement. As reflected in this and other decisions, the Authority has, since 1987, instead followed the contrary holding of the United States Court of Appeals for the District of Columbia Circuit in NTEU v. FLRA, 810 F.2d 295 (D.C.Cir.1987) (NTEU).
It is important to clarify at the outset the relationship between SSA and the instant case. The decision on review in this case does not rely on the Authority’s determination not to follow this Court’s holding in SSA The Authority decided in this ease that a collective bargaining proposal obliging an agency to bargain midterm over certain union-initiated proposals is not inconsistent with any Federal law or Government-wide rule or regulation. As we have argued (Br. 23-24), this holding, ultimately concerning the parties’ bargaining obligations, is independent of and not inharmonious with SSA’s determination that there is no statutory requirement to bargain midterm. Our consistent position has been and continues to be that any decision by the Court in this ease is not controlled by this Circuit’s determination in SSA Accordingly, in its cross petition for enforcement, the Authority has not requested or suggested that this Court contravene its earlier precedent.
However, even were the case presently before the Court factually and legally indistinguishable from the matter decided in SSA the unpredictable venue provision contained in section 7123 of the Statute would make it impossible for the Authority to achieve total consistency between its ruling and those of the courts of appeals. Section 7123(a) provides that a person aggrieved by a final order of the Authority may “institute an action for judicial review of the Authority’s order in the United States court of appeals in the circuit in which the person resides or transacts business or in the United States Court of Appeals for the District of Columbia.” Were the Authority, in a case on all fours with SSA to apply this Circuit’s SSA decision, the aggrieved union could seek judicial review in the District of Columbia Circuit claiming, accurately, that the Authority had failed to comply with that Circuit’s NTEU determination. If, on the other hand, the Authority followed and applied the District of Columbia’s NTEU ruling, the Federal agency involved, which presumably “transacts business” nationwide, could seek review in the Fourth Circuit, where the Authority’s decision would be at variance with this Circuit’s SSA ease. In sum, if faced with such an indistinguishable dispute, the Authority would not be able, at the time of the issuance of its decision and order, to predict whether or where its order would be reviewed. Moreover, if judicial review were sought in either the District of Columbia or Fourth *1168Circuit, the Authority, irrespective of the course chosen, would find itself in the position of not complying with a previous decision of a United States Court of Appeals.
The interest in a national, uniformly administered Federal labor-management relations program is undercut by the potential described in the preceding paragraph where the party aggrieved by the Authority’s decision will inevitably prevail through judicial forum shopping. As a result, when the Authority has faced such a scenario, consideration has been given to proactive approaches such as petitioning the Supreme Court for certiorari or preemptively seeking enforcement in other circuits in an effort to clarify and develop the law on certain issues. This latter approach was recently invoked by the Authority in FLRA v. NASA, No. 95-9010, (11th Cir., application for enforcement filed July 31,1995) where the Authority adjudicated a case involving an issue previously decided differently by the Third and District of Columbia Circuits. The Supreme Court has noted that the process of litigation of the same issue in multiple forums, rather than appeal, serves the interest of developing better legal doctrine. United States v. Mendoza, 464 U.S. 154, 163, 104 S.Ct. 568, 574, 78 L.Ed.2d 379 (1984).
Had the case before the Court involved the issue previously decided by this and the District of Columbia Circuit, the Authority would have contemplated an enforcement strategy in a circuit other than the Fourth. As this case was not inconsistent with SSA, the Authority was content to issue its decision and, if judicial review was sought, litigate the.merits of the.decision regardless of the forum chosen by the aggrieved party.
Thank you for providing me the opportunity to advise the Court of the Authority’s position concerning this matter. In accordance with the Court’s direction, a copy of this letter is being sent to the Solicitor General of the United States.
Sincerely,
David M. Smith Solicitor
Copy Furnished:
Walter Dellinger, Esq.
Acting Solicitor General
William Kanter, Esq.
Appellate Staff, DOJ
Kevin Grile, Esq.
AFGE
U.S. Department of Justice
WKanter
(202) 514-4575 145-192-602 Washington, D.C. 20530
November 14, 1996
Ms. Patricia S. Connor
Clerk, United States Court of Appeals for the Fourth Circuit
Fifth Floor 1100 East Main Street Richmond, VA 23219
Re: U.S. Department of Energy v. FLRA No. 95-2949
Dear Ms. Connor:
I am writing to respond to the letter dated October 2, 1996 from the Solicitor of the FLRA David M. Smith. In his letter, which was written at the request of the Court, the Solicitor explains why the FLRA does not follow this Court’s holding in SSA v. FLRA, 956 F.2d 1280 (4th Cir.1992), and more generally why the FLRA at times does not follow seemingly controlling circuit precedent.
As Mr. Smith’s letter makes clear, the statute’s venue provision, 5 U.S.C. 7123, is such that the FLRA cannot know, at the time it adjudicates a dispute, which court of appeals will review its decision. This same consideration has led the NLRB, whose venue provision is quite similar to 5 U.S.C. 7123, to state that “[i]t is thus apparent that we operate under a statute that simply does not contemplate that the law of a single circuit would exclusively apply in any given case.” Arvin Automotive, 285 NLRB 753, 757, 1987 WL 89885 (1987). See also Estreicher and Revesz, Nonacquiescence By Federal Ad*1169ministrative Agencies, 98 Yale L.J. 679, 709 (1989).1
Especially in view of this venue uncertainty, we agree with the FLRA that it was not bound to follow the SSA decision at the administrative phase of this case. That said, however, Fourth Circuit law does provide the rule of decision in cases reviewing FLRA action in this Court. In this case, we cannot agree with the FLRA that the Court can affirm the FLRA’s decision as consistent with SSA. On the contrary, the FLRA imposed on the Department of Energy a contract provision requiring the very broad scope of midterm bargaining that this Court held in SSA “would * * * contravene many of the basic purposes of the FSLMRS” and would be “inconsistent with [the] statutory mandate [and] frustratef ] the congressional policy underlying [the] statute.” (Citations and quotation marks omitted). 956 F.2d at 1288,1290. Thus, we think SSA very clearly calls for reversal of the FLRA decision in this case.
We are authorized to state that the Acting Solicitor General, who received a copy of Mr. Smith’s letter at the direction of the Court, agrees with the positions taken in this letter.
I am enclosing an original and three copies of the letter for the Court, and a copy is today being mailed to each counsel listed below.
Yours very truly,
William Kanter
Deputy Director, Appellate Staff Civil Division
ATTACHMENT
ce: David M. Smith, Solicitor
Federal Labor Relations Authority
607 14th St., N.W. Suite 222 Washington, D.C. 20424
Mark D. Roth, Esquire
American Federation of Government Employees
80 F St., N.W. Washington, D.C. 20001
Kevin Grile, Esquire
American Federation of Government Employees
449 North Clark St. Room 300 Chicago, Illinois 60621

 In the course of its opinion, the Authority notes its belief that its resolution of the case is not inconsistent with our opinion in SSA because, in that opinion, we addressed only whether midterm collective bargaining is required by the Federal Service Labor-Management Relations Act. Indeed, the Authority goes so far as to say that it would have reached the same conclusion in this case even were it to agree with the decision in *1165SSA. See J.A. at 29, 32 and n. 4. Aware that its case could ultimately be reviewed in this Cotut, it was strategically wise for the Authority to attempt to "cover” itself in this way. That it thought to do so, however, in no way alters the fact that the Authority did not apply the law of this Circuit in reaching its decision.


. We recognize that in PPG Industries v. NLRB, 671 F.2d 817, 822, n. 9 (4th Cir.1982), this Court stated that "[i]t is the duty of the NLRB to apply the law of the Circuit.” But PPG did not address the dilemma posed by the venue provision, and thus did not, we submit, foreclose reliance upon venue considerations in a case such as the present one.
Even where there is no multiple-venue provision, we do not believe that there is any constitutional requirement or any other inflexible rule that a federal agency must apply the legal principles announced in a court of appeals decision to the administration of a statutory program, either generally or in matters arising in the particular circuit. The agency, for example, may propose, in good faith, to seek reconsideration of a legal ruling by the court of appeals, perhaps in light of intervening developments in that court, another circuit, or the Supreme Court. See United States v. Estate of Donnelly, 397 U.S. 286, 294-295, 90 S.Ct. 1033, 1038-39, 25 L.Ed.2d 312 (1970) (the United States is generally "entitled to adhere to what it believes to be the correct interpretation of a statute * * * except where bound to the contrary by a final judgment in a particular case”); United States v. Mendoza, 464 U.S. 154, 162, 104 S.Ct. 568, 573, 78 L.Ed.2d 379 (1984) (the United States is not bound by nonmutual collateral estoppel and is not required to adhere to a prior judgment "in a case involving a litigant who was not a party to the earlier litigation”); see generally 130 Cong.Rec. 25977 (1984) (appended hereto) (letter from Solicitor General Lee to Senator Dole, Chairman, Senate Finance Committee, opposing proposed amendment to Social Security Act to require the Social Security Administration to follow adverse court of appeals decision in calculating payments to beneficiaries who were not parties to the case). Of course, in many instances an agency will, as a matter of policy and comity, follow circuit precedent.